UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: March 31, 2013 OR [_] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to . Commission File Number: 001-336180 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 41-2118656 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4452 Beltway Drive Addison, Texas (Address of Principal Executive Offices) (Zip Code) (214) 905-5145 Registrant's Telephone Number, including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerate filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of May 15, 2013, there were 14,199,190 shares of the registrant’s Common Stock, $0.001 par value per share, and 65 shares of Series A Preferred Stock, $0.001 par value per share, issued and outstanding. ULURU Inc. INDEX TO FORM 10-Q For the Three Months Ended MARCH 31, 2013 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 36 PART II OTHER INFORMATION Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Defaults Upon Senior Securities. 37 Item 4. Mine Safety Disclosures. 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 Signatures. 39 - 2 - Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. ULURU Inc. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Notes receivable and accrued interest, current portion Inventory Prepaid expenses and deferred charges Total Current Assets Property, Equipment and Leasehold Improvements, net Other Assets Intangible assets, net Notes receivable and accrued interest, net of current portion Investment in unconsolidated subsidiary Deferred financing costs, net Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Accrued interest Convertible notes payable, net of unamortized debt discount, current portion Deferred revenue, current portion Total Current Liabilities Long Term Liabilities Convertible notes payable, net of unamortized debt discount and current portion Deferred revenue, net of current portion Total Long Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock - $0.001 par value; 20,000 shares authorized; Preferred Stock Series A, 1,000 shares designated; 65 and 25 shares issued and outstanding, aggregate liquidation value of $713,864 and $701,843, at March 31, 2013 and December 31, 2012, respectively Common Stock - $0.001 par value; 200,000,000 shares authorized; 12,218,322 and 10,074,448 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Promissory notes receivable and accrued interest for common stock issuance ) ) Accumulated(deficit) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues License fees $ $ Royalty income Product sales, net Total Revenues Costs and Expenses Cost of goods sold Research and development Selling, general and administrative Amortization of intangible assets Depreciation Total Costs and Expenses Operating (Loss) ) ) Other Income (Expense) Interest and miscellaneous income Interest expense ) ) Equity in earnings (loss) of unconsolidated subsidiary (Loss) Before Income Taxes ) ) Income taxes Net (Loss) $ ) $ ) Less preferred stock dividends ) ) Net (Loss) Allocable to Common Stockholders $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of intangible assets Depreciation Share-based compensation for stock and options issued to employees Share-based compensation for options issued to non-employees Equity in earnings (loss) of unconsolidated subsidiary Amortization of debt discount on convertible note Amortization of deferred financing costs Cancellation of warrants issued for services ) Common stock issued for services Common stock issued for interest due on convertible note Change in operating assets and liabilities: Accounts receivable Other receivable Inventory Prepaid expenses and deferred charges ) Notes receivable and accrued interest Accounts payable ) ) Accrued liabilities ) Accrued interest Deferred revenue ) Total Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES : Proceeds from sale of intangible asset Net Cash Provided by Investing Activities FINANCING ACTIVITIES : Proceeds from sale of common stock and warrants, net Proceeds from sale of preferred stock, net Offering cost adjustment – preferred stock sale in 2011 Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash,beginning of period Cash,end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ $ Non-cash investing and financing activities: Issuance of common stock for promissory note $ $ Issuance of common stock for principle due on convertible note $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents ULURU Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. COMPANY OVERVIEW AND BASIS OF PRESENTATION Company Overview ULURU Inc. (hereinafter “we”, “our”, “us”, “ULURU”, or the “Company”) is a Nevada corporation.We are a diversified specialty pharmaceutical company committed to developing and commercializing a broad range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM drug delivery technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and include the accounts of ULURU Inc., a Nevada corporation, and its wholly-owned subsidiary, Uluru Delaware Inc., a Delaware corporation.They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of March 31, 2013 and the results of its operations for the three months ended March 31, 2013 and 2012 and cash flows for the three months ended March 31, 2013 and 2012 have been made. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, as well as disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results may differ from those estimates and assumptions.These differences are usually minor and are included in our consolidated financial statements as soon as they are known.Our estimates, judgments, and assumptions are continually evaluated based on available information and experience. Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. All intercompany transactions and balances have been eliminated in consolidation. Operating results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the Securities and Exchange Commission on March 29, 2013, including the risk factors set forth therein. - 6 - Table of Contents NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies used in preparation of these condensed consolidated financial statements for the three ended March 31, 2013 are consistent with those discussed in Note 2 to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2012, as filed with the Securities and Exchange Commission on March 29, 2013. NOTE 3. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-08, “Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment” (“ASU 2011-08”). ASU 2011-08 updated guidance on the periodic testing of goodwill for impairment. This guidance will allow companies to assess qualitative factors to determine if it is more-likely-than-not that goodwill might be impaired and whether it is necessary to perform the two-step goodwill impairment test required under current accounting standards. This new guidance is effective for fiscal years beginning after December 15, 2011; however, early adoption is permitted in certain circumstances.We adopted the provisions of ASU 2011-08 in the first quarter of 2012.The adoption of this update does not materially impact our financial statements. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income” (“ASU 2011-05”). ASU 2011-05 amended existing guidance by allowing only two options for presenting the components of net income and other comprehensive income: (1) in a single continuous financial statement of comprehensive income or (2) in two separate but consecutive financial statements, consisting of an income statement followed by a separate statement of other comprehensive income. Also, items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements. ASU No. 2011-05 requires retrospective application, and it is effective for fiscal years beginning after December 15, 2011.We adopted the provisions of ASU 2011-05 in the first quarter of 2012.The adoption of this update does not materially impact our financial statements. In May 2011, the FASB issued Accounting Standards Update No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”). ASU 2011-04 generally provides a uniform framework for fair value measurements and related disclosures between U.S. generally accepted accounting principles and International Financial Reporting Standards. Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU 2011-04 was effective for interim and annual periods beginning on or after December 15, 2011. We adopted the provisions of ASU 2011-04 in the first quarter of 2012.The adoption of this update does not materially impact our financial statements. There are no other new accounting pronouncements adopted or enacted during the three months ended March 31, 2013 that had, or are expected to have, a material impact on our financial statements. - 7 - Table of Contents NOTE 4. SEGMENT INFORMATION We operate in one business segment: the research, development and commercialization of pharmaceutical products.Our corporate headquarters in the United States collects product sales, licensing fees, royalties, and sponsored research revenues from our arrangements with external customers and licensees.Our entire business is managed by a single management team, which reports to the Chief Executive Officer. Our revenues are currently derived primarily from five licensees for international activities and our domestic sales activities of Altrazeal®. Revenues per geographic area for the three months ended March 31 are summarized as follows: Revenues % % Domestic $ 19
